La Combe, J.,
(orally.) It is a pretty hopeless task, in many of these eases, to undertake to determine exactly what congress meant to provide. These tariff acts have grown in such a way, by the cutting up of old acts, by transposing sections, by additions and alterations, that there are necessarily many cases which might, under the application of the rules of interpretation as settled by the courts, be decided either way with equal propriety. In the case before us the controlling point seems to bo that, if either of these paragraphs (334 or 33'6) wore stricken out, the article would be found plainly and distinctly covered by the other. J do not appreciate the weight which is sought to be given to the use of the two words “or other” in one of the paragraphs, when the words used in the other paragraph are “and all.” When road with their respective contexts, I cannot see that they grammatically import different meanings. That being so, if the law remained as it was before the passage of the act of 1888, this case would bo disposed of according to the order in which Q;o paragraphs are'printed in the act, or, in other words, according to the assumed chronological order in which congress passed them, — a mere assumption, because, for all that wo know, congress may have constructed paragraph 834 many weeks after it constructed paragraph 336. Powers v. Barney, 5 Blatchf. 202. But auv question as to that method of interpretation is laid at rest by the act it*570self, (I mean the act of 1888,) which, in section 2499, has expressly provided that, “if two or more rates of duty should be applicable to any imported article, it shall be classified for duty under the highest of such rates.” In view of the rule of interpretation thus imposed upon the court, I feel constrained to hold that these articles, being covered by the description in both paragraphs, (834 and 336,) should pay the higher rate of duty, viz., 40 per centum. Verdict directed for defendant.